  Case 4:19-mc-00043-VLD Document 1 Filed 08/14/19 Page 1 of 12 PageID #: 1



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION



 In the Matter of the Application              No.                          -
 Regarding
                                               APPLICATION FOR AN ORDER
  19-103-04                                    AUTHORIZING THE
                                               INSTALLATION AND USE OF A
                                               PEN REGISTER AND TRAP AND
                                               TRACE DEVICE, AND FOR
                                               SUBSCRIBER INFORMATION .
                                              "REDACTED"


      The United States of America, moving by and through Assistant United
States Attorney Jennifer Mammenga, respectfully submits under seal this ex
parte application for an order pursuant to 18 U.S.C § 3123, authorizing the
continued installation and use, of a pen register and trap and trace device or
process ("pen-trap device") to record, decode, and/or capture dialing, routing,
addressing, and signaling information associated with each communication on
telephone number                   referred to as the TARGET PHONE described
in Attachment A and the disclosure of subscriber information, including the
names and addresses (whether listed or imlisted), billing information, and
periods of telephone activation for all numbers dialed or connections made to
and from the Target Phone, pursuant to 18 U.S.C. §§ 2703(c)(1)(B), 2703(c)(2)
and 2703(d). The Order requested requires any local, long distance or wireless
telephone carrier, and any other person or entity providing electronic or wire
communication service in the United States whose assistance may facilitate
execution of the requested Court Order.

      In support of this application, the United States asserts:

       1.    Applicant is an "attorney for the Government" as defined in Rule
1(b)(1) of the Federal Rules of Criminal Procedure, and, therefore, pursuant to
Section 3122 of Title 18, United States Code, may apply for an order authorizing
the installation of a trap and trace device and pen register.

     2.    Applicant certifies that the Drug Enforcement Administration is
conducting a criminal investigation of Ray Noel CAMACHO, and others as yet
unknown, in connection with possible violations of 21 USC §§ 841(a)1 On 846. It
is believed that the subjects of the investigation are using the Target Phone in
furtherance of the subject offenses; and that the information likely to be obtained
from the pen register and trap and trace device is relevant to the ongoing criminal
  Case 4:19-mc-00043-VLD Document 1 Filed 08/14/19 Page 2 of 12 PageID #: 2



investigation in that it is believed that this information will concern the
aforementioned offenses.


       3.    Applicant requests that the Court issue an order authorizing the
installation and use of a pen register to record or decode dialing, routing,
addressing, or signaling information transmitted by Cellco DBA Verizon Wireless,
                  (Target Phone), and a trap and trace device to capture the
incoming electronic or other impulses which identify the originating number or
other dialing, routing, addressing, and signaling information reasonably likely to
identify the source of a wire or electronic communication, for a period of60 days,
provided, however, that such information shall not include the contents of any
communication.


      4.     Applicant requests further that the order direct the furnishing of
information, facilities, and technical assistance necessaiy to accomplish the
installation of the pen register and trap and trace device as provided in 18 U.S.C.
§ 3124.

      5.    Applicant requests further that the order direct that the results of
the trap and trace device be furnished to the officer of a law enforcement agency,
designated in the court order, at reasonable intervals during regular business
hours for the duration of the order.

      6.     With regard to the requirement ofl8U.S.C.§3121(c)that the Drug
Enforcement Administration use technology reasonably available to it that
restricts the recording or decoding of electronic or other impulses to the dialing,
routing, addressing, and signaling information utilized in the processing and
transmitting of wire or electronic communications so as not to include the
contents of any wire or electronic communications, the Drug Enforcement
Administration is not aware of any such technology.

      7.    Applicant further requests that the Court's Order direct service
providers, upon request, to notify of any and all changes (including additions,
deletions and transfers) in service regarding the Target numbers and subscriber
information (published, non-published and unlisted) associated with these
changes.

      8.     Applicant further requests that the Court's Order direct service
providers to furnish the results of the pen register and trap and trace
installations, as well as subscriber information requested below, to
Agents/Investigative Research Specialist of the Drug Enforcement
Administration as soon as practicable, twenty-four hours a day, for the duration
of the order.


      9.     In support of its request for an order under 18 U.S.C. §§
2703(c)(1)(B), 2703(c)(2), and 2703(d), directing the disclosure of subscriber

                                        [2]
  Case 4:19-mc-00043-VLD Document 1 Filed 08/14/19 Page 3 of 12 PageID #: 3




information, the government hereby sets for the following facts showing there
are reasonable grounds to believe that such subscriber information will be
relevant and material to an ongoing criminal investigation:

      10.   I am advised by Steven Ebmeier, Special Agent, Drug Enforcement
Administration, of the following.

      11. The telephone thatj^thesubiec^f this application is currently
assigned telephone number                                     TELEPHONE) and
operated on the network of Cellco DBA Verizon Wireless.

      12.   In April 2019, the DEA Sioux Falls Resident Office, in conjunction
with the South Dakota Division of Criminal Investigation (DCl) and the Sioux
Falls Area Drug Task Force (SFADTF), began investigating the Ray CAMACHO
Drug Trafficking Organization (DTO). As part of this investigation, agents
learned that CAMACHO is incarcerated in the South Dakota State Penitentiary,
where he is using the prison's recorded telephone system to run a multi-
jurisdictional DTO. It has been learned that CAMACHO contacts individuals
outside of the prison, who he directs to place three-way telephone calls to his
methamphetamine sources of supply(s) located in Mexico, allowing CAMACHO
to speak directly to these methamphetamine sources and coordinate multi-
pound shipments of methamphetamine into the District of South Dakota for
distribution. As part of making these three-way telephone calls, CAMACHO has
been found to direct individuals making the calls to use cellular telephone
applications (Apps) such as WhatsApp and Google Voice.




                                      [3]
 Case 4:19-mc-00043-VLD Document 1 Filed 08/14/19 Page 4 of 12 PageID #: 4




           Followin            of the ten   ounds of methamphetamine from




     16.   On   this   same   date,




      17. On or about July 1, 2019, a SD DCI Confidential Source (OS)
provided information that Sandra HIGHBEAR was utilizing telephone number
                        Telephone). A search of open source records (i.e.
Facebook) corroborated that HIGHBEAR is associated with the Target
Telephone number. Additionally, the South Dakota State Penitentiary has
HIGHBEAR listed as the user of Target Telephone and agents, through




                                      [4]
Case 4:19-mc-00043-VLD Document 1 Filed 08/14/19 Page 5 of 12 PageID #: 5




         On Jul       2019    ;ents reviewed a prison call made on inmate




                                   [5]
Case 4:19-mc-00043-VLD Document 1 Filed 08/14/19 Page 6 of 12 PageID #: 6




                                   [6]
  Case 4:19-mc-00043-VLD Document 1 Filed 08/14/19 Page 7 of 12 PageID #: 7




      25.   Based on the forgoing, agents believe that CAMACHO is continuing
coordinating shipments of methamphetamine through his methamphetamine
source of supply through thee-way calling over the prison's phone system and is
utilizing Sandra HIGHBEAR (who is utilizing the Target Telephone) to conduct
a portion of his three-way calls to his source of supply and local distributors
based in South Dakota.

      26.   Disclosure of this application, the court's order, or the fact that the
requested records have been produced to the Drug Enforcement Administration
may seriously jeopardize this pending investigation.

     27. Based on the specific and articulable facts set forth above, pursuant
to 18 U.S.C. §§ 2703(c)(1)(B), 2703(c)(2) and 2703(d), I request that service
providers be ordered to supply subscriber information (including the names and
addresses, whether listed or unlisted, billing information, and periods of
telephone activation) related to the dialing, routing, addressing or signaling
information captured by the pen register or trap and trace devices on the Target
Telephone Number, immediately upon request twenty-four hours a day for all

                                       [7]
  Case 4:19-mc-00043-VLD Document 1 Filed 08/14/19 Page 8 of 12 PageID #: 8




published and non-published telephone numbers identified by a pen register as
having called or been called from the Target Telephone Number. For the
purposes of this request, "service provider" shall include, but not be limited to:
TracFone and Verizon, Comcast, T-Mobile, Sprint Spectrum LP, Spring PCS,
Airtouch Cellular, Sprint, Nextel, Sprint-Nextel, Qwest, Qwest Wireless,
American Telephone and Telegraph (ATSsT), ATSsT Wireless, American Wireless,
Ameritech, GTE, New York NEX, CellCo Partnership DBA Verizon Wireless,
Voicestream, Pacific Bell, Virgin Mobile USA, Cingular, MCI, Southwestern Bell,
SBC, PageNet, Mobile Radio Communications, Mobile Com, and PageMart.

      28.    Based on the information provided in this application, I believe that
the disclosure of the requested Court Order may result in flight from potential
prosecution, destruction of evidence, or may otherwise seriously jeopardize the
investigation. Therefore, pursuant to 18 U.S.C. §§ 2705(b) and 3123(d), I
further request that the Court direct service providers, their agents and
employees, not to disclose in any manner, to subscribers or to any other person,
the existence of the Court's Order in any form, the existence of the pen register
trap and trace devices, or the existence of this investigation, unless otherwise
ordered by this Court. I further request that this Application and the Order be
sealed until otherwise ordered by this Court.

      29.     WHEREFORE,it is respectfully requested that the Court grant an
order authorizing the installation and use of a pen register and trap and trace
device, and directing Cellco DBA Verizon Wireless, to forthwith furnish agents of
the Drug Enforcement Administration with all information, facilities and
technical assistance necessary to accomplish the installation of the trap and
trace device and pen register on the Target Telephone, and further to require all
service providers to provide the requested subscriber information.

     Dated this A^^^day of August, 2019.
                                      RONALI>A. PARSONS, JR.
                                      United Stales Attorney



                                     Jennifer D. Mammenga
                                      Assistant United States ^^orney
                                      P.O. Box 2638
                                      Sioux Falls, SD 57101-2638
                                      Telephone: (605)357-2361
                                      Facsimile: (605)330-4410
                                      E-Mail: Jennifer.Mammenga@usdoj.gov




                                       [8]
  Case 4:19-mc-00043-VLD Document 1 Filed 08/14/19 Page 9 of 12 PageID #: 9



                        ATTACHMENT A "REDACTED"



Facility           Account Number     Subscriber,    Subject of
                   or identifier      if known       investigation, if known
Cellco DBA                                           Sandra Highbear
                                       UNK
Verizon Wireless
 Case 4:19-mc-00043-VLD Document 1 Filed 08/14/19 Page 10 of 12 PageID #: 10



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION




In the Matter of the Applieation         No.
                                                               ^

Regarding
                                         ORDER FOR PEN REGISTER AND
 19-103-04                               TRAP/TRACE DEVICE "REDACTED"



      Jennifer D. Mammenga, on behalf of the United States, has submitted an
application pursuant to 18 U.S.C. § 3123, requesting that the Court issue an
Order authorizing the installation and use of a pen register and trap and trace
device or process ("pen/trap device") on all electronic or other transmissions of
data passing through the Cellco DBA Verizon Wireless accounts identified in
Attachment A (herein referred to as SUBJECT ACCOUNTS).

      The Court finds that an attorney for the government has submitted the
applieation and has certified that the information likely to be obtained by such
installation and use is relevant to an ongoing criminal investigation being
conducted by the Drug Enforcement Administration of unknown individuals in
connection with possible violations of 21 U.S.C. §§ 841(a)(1) 85 846, distribution
and conspiracy to distribute controlled substances, and 18 U.S.C. §§ 1952 85
1956, use of facilities in interstate commerce and money laundering.
                                                                             I


IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 3123, that a pen-trap
device may be installed by Cellco DBA Verizon Wireless and the Drug
Enforcement Administration to record, decode, and/or capture all non-eontent
dialing, routing, addressing, and signaling information associated with each
communication to or from the SUBJECT ACCOUNTS, including the date, time,
and duration of the communication, and to record user log-in data (date, time,
duration, and Internet Protocol address of all log-ins) on the SUBJECT
ACCOUNTS.


     IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(c)(1), that the
use and installation of the foregoing is authorized for a period of sixty days
(60), beginning at any time within 14 days from the date of this Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §§ 3123(b)(2) 85
3124(a)-(b), that Cellco DBA Verizon Wireless and any other person or entity
providing wire or electronic communication service in the United States whose
assistance may, pursuant to 18 U.S.C. § 3123(a), facilitate the execution of this
Order shall, upon service of this Order, furnish information, facilities, and
technical assistance necessaiy to install the pen-trap device, including
 Case 4:19-mc-00043-VLD Document 1 Filed 08/14/19 Page 11 of 12 PageID #: 11




installation and operation of the pen-trap device unobtrusively and with
minimum disruption of normal service;

     IT IS FURTHER ORDERED that the Drug Enforcement Administration
reasonably compensate Cellco DBA Verizon Wireless and any other person or
entity whose assistance facilitates execution of this Order for reasonable
expenses incurred in complying with this Order;

     IT IS FURTHER ORDERED that Cellco DBA Verizon Wireless and any
other person or entity whose assistance may facilitate execution of this Order
notify the applicant and the Drug Enforcement Administration of any changes
relating to the SUBJECT ACCOUNTS, including changes to subscriber
information, and to provide prior notice to the Drug Enforcement
Administration before terminating or changing service to the SUBJECT
ACCOUNTS;

      IT IS FURTHER ORDERED that the Drug Enforcement Administration
and the applicant have access to the information collected by the pen-trap
devices as soon as practicable, twenty-four hours per day, or at such other
times as may be acceptable to the Drug Enforcement Administration, for the
duration of the Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(d)(2), that
Cellco DBA Verizon Wireless and any other person or entity whose assistance
facilitates execution of this Order, and their agents and employees, shall not
disclose in any manner, directly or indirectly, by any action or inaction, the
existence of the application and this Order, the pen-trap devices, or the
investigation to any person, unless and until otherwise ordered by the Court,
except that Cellco DBA Verizon Wireless may disclose this Order to an attorney
for Cellco DBA Verizon Wireless for the purpose of receiving legal advice;

      IT IS FURTHER ORDERED that the Clerk of the Court shall provide the
United States Attorney's Office with three certified copies of this application
and Order, and shall provide copies of this Order to the Drug Enforcement
Administration and Cellco DBA Verizon Wireless upon request;

       IT IS FURTHER ORDERED that the application and this Order are sealed
until otherwise ordered by the Court, pursuant to 18 U.S.C. § 3123(d)(1).

Dated:              n
                                    BY THE COURT:



                                    VERONICA L. DUFFY
                                    UNITED STATES MAGISTRATE J0DGE


                                      [2]
 Case 4:19-mc-00043-VLD Document 1 Filed 08/14/19 Page 12 of 12 PageID #: 12



                        ATTACHMENT A "REDACTED"



Facility           Account Number     Subscriber,    Subject of
                   or identifier      if known       investigation, if known
Cellco DBA
                                      UNK            Sandra Highbear
Verizon Wireless
